DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 10/27/2021.
           Claims 1-12 are currently pending.
           Claim 1 is independent claim.

Reasons for Allowance
2.        Claims 1-12 are allowed over the prior arts of record.
3.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 1, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:  
         “…a semiconductor device configured to substantially simultaneously receive the plurality of command addresses through the plurality of input and output pads to generate a plurality of input signals, and output the data by combining the plurality of input signals during activation of an enable signal, wherein the number of signals output to the plurality of input and output pads is selectively changed based on an internal test enable signal for testing pad connectivity, wherein the enable signal and the internal test enable signal are generated by a boot-up enable signal.” in combination with all other elements as claimed in claim 1.

        As to claim(s) 2-12, the claims are allowed as they further limit allowed claim 1.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Baek (U.S Pat. 9589669) discloses a semiconductor system comprising: a first semiconductor device configured to output a test mode signal, a reset signal and a plurality of addresses and configured to receive output data; and a second semiconductor device configured to compare a plurality of fuse data with the plurality of addresses in response to the test mode signal and the reset signal and configured to output data stored in redundancy memory cells connected to a repaired redundancy word line which is used among redundancy word lines as the output data and to block the output of data stored in redundancy memory cells connected to an unrepaired redundancy word line which is not used among the redundancy word lines, if a combination of the plurality of addresses is consistent with a combination for selecting a failed word line (see specification for more details).              Byun et al. (U.S Pub.  20170170081) discloses a method of testing separate semiconductor devices formed in respective dies formed on a wafer at a wafer level, the method comprising: transferring test operating signals from an external test equipment commonly to the semiconductor devices through a plurality of common pads and a plurality of input buffers 
             Park et al. (U.S Pub. 20170084353) discloses a semiconductor device includes a fuse block configured to store repair information corresponding to a fail address, and output fuse data in a boot-up operation; a dummy mat formed in a predetermined region of a cell array, and configured to store the fuse data in the boot-up operation; and a repair latch block configured to store the fuse data in the boot-up operation, wherein the fuse data stored in the dummy mat are updated to and stored in the repair latch block in a refresh operation (see specification for more details).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
12/18/2021